Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on January 18, 2022 is acknowledged. 
3.	Claims 1-20 are pending in this application.

SEQUENCE NON-COMPLIANCE

4.	The instant application is sequence non-compliant. Claim 16 recites “SEQ ID NO: 1”. Instant specification at paragraph [0055] disclose SEQ ID NOs: 1 and 2. However, no sequence listing has been filed. All sequences longer than four amino acids referenced in the specification must include a SEQ ID NO and must be included in the Sequence Listing. See MPEP § 2421-2422.

Restriction
5.	Applicant’s election without traverse of Group 1 (claims 1-7 and 13-20) and election of species of tyrosine hydroxylase inhibitor as a species of catecholamine inhibitor, and metyrosine as the species of tyrosine hydroxylase inhibitor, CRS associated with an immunotherapy as the species of CRS, and cancer immunotherapy as the species of CRS associated with an immunotherapy without traverse in the reply filed on January 18, 2022 is acknowledged. Restriction is deemed to be proper and made FINAL in this office action. Claims 8-12 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. A search was conducted on the elected species and 


Objections
6.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The document relates to methods and materials...” at line 1 of the abstract. Applicant should correct these informalities. See MPEP 608.01(b). For example, the abstract may be amended to recite, “Methods and materials…are described.”
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.


Rejections
35 U.S.C. 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1, 3, 5 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engelman et al (Supplement 1 to Circulation Research, June 1966, Vols. XVIII and XIX, pp. I-104-I-109) as evidenced by Drugbank (https://go.drugbank.com/drugs/DB00765, pp. 1-6) and pheochromocytoma from mayoclinic.org (https://www.mayoclinic.org/diseases-conditions/pheochromocytoma/diagnosis-treatment/ pp. 1-8, enclosed).
-MPT) (see abstract). Engelman et al teach that chemically effective amounts of a -MPT (300 to 4000 mg/day) were administered in divided oral doses to 20 hospitalized patients for from four to 31 days. Fourteen of these patients had pheochromocytoma (ten benign, four malignant(, and the other six patients had essential hypertension (see p. I-104, “Methods” and Figure 2). Engelman et al teach that “It was found that catecholamine production in the 14 patients with pheochromocytoma was reduced by 23 to 71% while they were receiving -MPT (Table 1)” (see p. I-105, “Results”, left column). Engelman et al summarizes that “reduction of catecholamine synthesis by as much as 70% has been achieved in man with the oral administration of alpha-methyl-para-L-tyrosine, a tyrosine hydroxylase inhibitor” (see p. I-107, “Summary”). Since the reference teaches that the patient population is human, meeting the limitation of instant claim 13. Since the reference teaches that the catecholamine inhibitor is a tyrosine hydroxylase inhibition, wherein said tyrosine hydroxylase inhibitor is metyrosine, meeting the limitation of instant claim 14. As evidenced by Drugbank, metyrosine has the same structure as -MPT of Engelman et al (see p. 1 of drugbank and Figure 2 of Engelman). 
With respect to the limitation in the preamble of claim 1, “A method for preventing cytokine release in a mammal..”, please note that MPEP 2111.02 II states "a preamble 
Further, as evidenced by mayo clinic, very few pheochromocytomas are cancerous…treatments for cancerous tumors and cancer that has spread in the body, related to a pheochromocytoma, include: 
    PNG
    media_image1.png
    511
    591
    media_image1.png
    Greyscale
 
Since the reference teaches all of the active method steps of instant claims, i.e., the same patient population and the same compound, the reference anticipates instant claims 1, 3, 5 and 13-14.


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JULIE HA/Primary Examiner, Art Unit 1654